Citation Nr: 0834255	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, including due to exposure to fuel.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
April 1981 and from February 2003 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The decision denied the veteran's claim for 
service connection for a bilateral eye disorder, refractive 
error, but granted his claim for service connection for a low 
back disorder, lumbar myositis, and assigned an initial 10 
percent rating retroactively effective from April 20, 2005, 
the date of receipt of his claim for this condition.  He 
wants a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

In an attachment to his May 2006 substantive appeal (VA Form 
9), the veteran requested a hearing at the RO before a local 
Decision Review Officer (DRO), but the veteran failed to 
report for hearings that were scheduled for June 2006, 
September 2006, and November 2006.  He has not explained his 
absences or requested to again reschedule his hearing.  
Therefore, his hearing request is considered withdrawn.

A more recent February 2007 RO decision also denied service 
connection for an additional eye disorder, glaucoma.  And 
since the veteran's claim for an eye disorder has not been 
limited exclusively to refractive error, the Board will also 
consider whether he is entitled to service connection for 
glaucoma - although he did not separately appeal the RO's 
February 2007 decision denying his claim 


as it specifically concerns this additional eye disorder.  
There are a line of precedent cases indicating the Board must 
review all issues which are reasonably raised from a liberal 
reading of all documents or oral testimony submitted prior to 
the Board's decision, except that the Board is not required 
to conjure up issues that were not raised by the claimant.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991); Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); and Brannon v. West, 12 Vet. App. 
32 (1998).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the veteran had 
a bilateral eye disorder before beginning his military 
service, as this was expressly noted in his entrance 
examination records.  The bilateral eye disorder, currently 
diagnosed as glaucoma, also clearly and unmistakably was not 
permanently exacerbated during his service beyond its' 
natural progression, including from fuel exposure in the 
Persian Gulf.  

2.  The veteran's service-connected lumbar myositis is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or, 
the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

3.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) requiring bed rest prescribed by a physician.

4.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by left or 
right radiculopathy/sciatic neuropathy.




CONCLUSIONS OF LAW

1.  The veteran's bilateral eye disorder was not incurred in 
or aggravated by his military service, including from fuel 
exposure in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1116, 1131, 1132, 1153, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).  

2.  The criteria have not been met for an initial disability 
rating higher than 10 percent for the service-connected low 
back disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5021, 5235-5243 (September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, obviously, if the Board 
is granting the requested benefit, this, too, would render 
any notice error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2005 and July 2006.  Those letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that March and July 2006 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claims.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the claims in the March 2007 SSOC, and again in another SSOC 
issued in May 2007 - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in August 2007, 
and there has been no reason to again go back and 
readjudicate the claims, such as in another SSOC, because the 
veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

It further deserves mentioning that in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 491, 500.  Thus, as the veteran's claim for a higher 
initial disability rating for his low back disorder was 
appealed directly from the initial rating assigned, 
no further section 5103(a) notice is technically required. 
 See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess supra.  But as mentioned, this notwithstanding, he 
has in fact received additional notice regarding his 
increased rating claim in March 2006 and August 2007 letters, 
as well as information as to the law and regulations 
governing the assignment of effective dates.  Dingess, supra.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
arranged for VA compensation examinations for medical nexus 
opinions concerning the cause of his bilateral eye disorder 
- including, in particular, in terms of whether it was 
aggravated by his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Also, as for his claim for a higher initial disability rating 
for his low back disorder, the record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2007).  Here, the most recent VA 
compensation examination of the low back disorder was in 
September 2006, so relatively recently.  Consequently, 
another examination to rate the severity of this low back 
disorder is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the present severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Service Connection for a Bilateral Eye Disorder

The veteran asserts that he suffers from a bilateral eye 
disorder, which was aggravated due to exposure to 
contaminated fuel in Kuwait, while serving during the years 
2003-2004.  See November 2006 supporting statement and May 
2006 substantive appeal (VA Form 9).



Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  In addition, 
certain chronic diseases may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree typically within one year of separation 
from qualifying military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).



The veteran's DD Form 214 confirms he served in Kuwait, as 
well as in the United Arab Emirates, during his second period 
of active duty in 2003-2004, thus placing him in the Persian 
Gulf during the Persian Gulf War, as recognized for VA 
compensation purposes.  So, in the absence of contravening 
evidence, the Board does not dispute that he was actually 
exposed to petrochemical fuel, as he claims, while in the 
Persian Gulf.  However, service connection on a presumptive 
basis for any eye disorder based on fuel exposure is not 
warranted.  

Concerning this, VA has determined there is no basis to 
support establishing a presumption of service connection for 
any diseases, illnesses, or health effects resulting from 
exposure to fuels, combustion products, and propellants 
during the Gulf War.  See Persian Gulf War Veterans Act of 
1998, Public Law 105-277, title XVI, 112 Stat. 2681-742 
through 2681-749 (codified in part at 38 U.S.C. 1118).  The 
Secretary's determination was based on thorough and 
substantive medical research, including a December 20, 2004 
report of the National Academy of Sciences (NAS), entitled 
"Gulf War and Health, Volume 3:  Fuels, Combustion Products, 
and Propellants," which reviewed and evaluated the available 
scientific evidence regarding associations between diseases 
and exposure to fuels, combustion products, or propellants 
during service in the Persian Gulf during the Persian Gulf 
War.  See 73 Fed. Reg. 50856-50869 (August 28, 2008).  Thus, 
there is no automatic presumption of service connection 
afforded for exposure to fuels during the Persian Gulf War 
that is for application in this case.  

This still leaves the veteran the possibility of establishing 
service connection by showing direct service incurrence or 
aggravation (including due to fuel exposure).  See Combee, 34 
F.3d at 1043.  Concerning this, if exposure to fuel is 
substantiated by the evidence, as is the case here, he may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) at 
least theoretically, by submitting medical evidence of a 
nexus between the disease and his exposure to fuel during 
military service.  Id. at 1043-1044.  

The veteran asserted in his May 2006 substantive appeal (VA 
Form 9) that his glaucoma worsened while on active duty in 
the military, thereby necessitating consideration of a theory 
of aggravation during service of a pre-existing condition.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 
1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the 
provisions of 38 U.S.C.A. § 1132, the wartime provisions of 
38 U.S.C.A. § 1111 shall be applicable in the case of any 
veteran who served in the active naval service after December 
31, 1946.  38 U.S.C.A. § 1137.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.  

If, however, a pre-existing disability is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  



A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its' natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).



The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners).  

Here, though, a review of the veteran's SMRs reveals that, 
prior to beginning his second period of military service in 
February 2003, he was placed on a physical profile in January 
2003 in the course of his National Guard duties due to being 
a "glaucoma suspect".  That same day, he was also referred 
for an ophthalmology consultation, which he subsequently had 
in February 2003, two days before beginning active duty.  
That consult, after conducting examination of his eyes, noted 
he was a "glaucoma suspect" and that he had intraocular 
pressure.  Therefore, he is not entitled to the presumption 
of soundness at the start of his military service because 
there were documented medical suspicions he had glaucoma even 
prior to him beginning this period of active duty.  That is 
to say, there is clear and unmistakable evidence supporting 
this conclusion of a pre-existing bilateral eye disorder.  
See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).

Since this disorder was noted at entrance into service, it is 
the veteran's burden, not VA's, to show a permanent (not 
temporary or intermittent flare-ups) worsening of this pre-
existing bilateral eye disorder during his service beyond the 
condition's natural progression.  In other words, he may only 
bring a claim for aggravation of this pre-existing condition.  
Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.  

The Board finds that the overall record of diagnoses in his 
VA and private provider treatment notes, despite some 
contradictory evidence, supports the conclusion that the 
veteran currently has bilateral eye disorders, namely both 
glaucoma and pigmentary glaucoma.  He thereby meets the first 
requirement for any service-connection claim, i.e., proof of 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


In addition, however, his other current eye disorder - 
refractive error, is not a disease or injury within the 
meaning of the applicable legislation providing compensation 
benefits.  It therefore may not be service connected as a 
matter of express VA regulation  38 C.F.R. §§ 3.303(c), 4.9 
(2007).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

And aside from the refractive error, which as mentioned is 
not service connectable, the veteran has failed to establish 
through independent medical evidence that there was any 
permanent increase in the severity of his pre-existing 
glaucoma during his military beyond its' natural progression.  
See Paulson, 7 Vet. App. at 470-471; Crowe, 7 Vet. App. at 
246.  Indeed, to the contrary, there is medical evidence of 
record specifically discounting the notion that his pre-
existing bilateral eye disorder was permanently exacerbated 
during his second period of active military service, 
let alone by exposure to fuel in the Persian Gulf.  The 
August 2006 VA compensation examiner determined there was no 
aggravation or worsening of the bilateral eye disorder by 
military service during 2003-2004.  

So there is strong medical evidence against a nexus (i.e., 
link) between the veteran's bilateral eye disorder and 
aggravation by his military service, to include exposure to 
fuel in the Persian Gulf.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this 
regard, VA has specifically determined that exposure to fuel 
exposure in the Persian Gulf is not associated with any 
diseases, illnesses, or health effects, for purposes of 
establishing a presumption for service connection.  See 72 
Fed. Reg. 32395, 32406 (June 12, 2007) (emphasis added).  See 
73 Fed. Reg. 50856-50869 (August 28, 2008).  Again, this 
determination by VA was based on thorough and substantive 
medical research, including periodic review and evaluation by 
the NAS of the available scientific evidence regarding 
associations between diseases and exposure to fuel.  See 
Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 
13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 
105 Stat. 424, 425.  Significantly, the Secretary's 
determination constitutes a medical opinion providing 
compelling evidence against the claim.  Cf. Black v. Brown, 
10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

So there was no discernable increase in the severity of the 
veteran's bilateral eye disorder during service within the 
meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  
Simply stated, the evidence of record does not show that his 
pre-existing eye disorder permanently worsened during his 
active duty service beyond its' normal progression.  And 
absent any evidence of an increase, the presumption of 
aggravation does not apply.  

Further, because the veteran's bilateral eye problems pre-
dated his Persian Gulf War service, and since VA has 
concluded that it would exceed the Secretary's statutory 
authority to compensate for aggravation of disabilities 
resulting from pre-existing undiagnosed illnesses, service 
connection also may not be granted as due to undiagnosed 
illness under 38 C.F.R. § 3.317 (2007).  See 60 Fed. Reg. 
6660 (Feb. 3, 1995).  This is irrespective of the fact that 
glaucoma is a known clinical diagnosis, as opposed to 
undiagnosed illness.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral eye disorder, 
including as due to fuel exposure, on either a direct or 
presumptive basis.  Accordingly, there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49.  

III.  Higher Initial Disability Rating beyond 10 Percent for 
the Low Back Disorder

The veteran's lumbar spine disability is rated under 
Diagnostic Codes 5021-5237, for lumbar myositis.  38 C.F.R. § 
4.71a, Diagnostic Codes 5021-5237 (2007).  With respect to 
his claim for a higher initial rating for myositis of the 
lower back, the Board notes that under 38 C.F.R. Section 
4.71a, Diagnostic Code 5021, myositis is to be rated the same 
as degenerative arthritis, that is, on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Here, this would 
be the lumbar spine, and so, the veteran's lumbar myositis is 
rated under Diagnostic Codes 5235 to 5243.



A.  Governing Laws and Regulations

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Codes 5235-5243 are to be rated in accordance with 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Formula), unless Diagnostic Code 5243 is 
evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes (Formula for Incapacitating 
Episodes).  Under the General Formula, for spine disabilities 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2007).

The General Formula further provides that a higher 20 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An even 
higher 40 percent rating requires forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

Note (1) to the General Formula provides that the rater 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.  Note (2) (see also 38 C.F.R. § 4.71a, 
Plate V) provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  Importantly, the 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  

As alluded to, Diagnostic Code 5243 (effective September 26, 
2003) provides that IVDS is to be rated either under the 
General Formula or under the Formula, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  The Formula (effective 
September 26, 2003) provides a 10 percent disability rating 
for IVDS with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months; a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Formula, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.



B.  The Merits of the Claim for a Higher Initial Rating 
Beyond 10 Percent

A September 2006 VA spine compensation examination report 
diagnosed the veteran with lumbar (low back) myositis, but 
found no cervical (neck) myositis.  While the examiner 
observed that the veteran had mild spasms of L4, L5, S1 
paravertebral muscles, that report also shows that he had 
normal spinal contour, normal gait, erect posture, symmetry 
in appearance, symmetry in rhythm of spinal motion, and 
adequate alignment of head over trunk.  Thus, there is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as is 
required for a higher 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

There also is no evidence the veteran's lumbar spine 
disability involves forward flexion of the thoracolumbar 
(thoracic and lumbar) segment greater than 30 degrees but not 
greater than 60 degrees.  Specifically, the September 2006 
VA examiner found forward flexion was limited to 78 degrees 
considering pain, which of course is a greater range of 
forward flexion than allowable for a higher rating.  This is 
confirmed by the results of the prior May 2005 VA 
general medical examination, which show a similar measurement 
of 75 degrees forward flexion limited by pain.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243.

Moreover, there is additionally no evidence that the veteran 
has a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  As mentioned, the combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
General Formula, Note (2).  Here, extension at the September 
2006 VA spine examination was limited to 18 degrees 
considering pain, 30 degrees left and right lateral flexion, 
and 30 degrees left and right rotation, and considering the 
lowest figure, 75 degrees forward flexion.  This correlates 
to a combined range of motion of the thoracolumbar spine of 
153 degrees, which is certainly much greater than the 120-
degree limitation needed for a higher 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board acknowledges that there does appear to be some 
degree of functional loss due to demonstrated pain, weakness, 
excess fatigability, or incoordination, and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The 
September 2006 VA examiner indicated the veteran does not use 
any ambulatory assistance devices (a cane, etc.), but that he 
does wear a back brace.  In addition, the VA examination 
reported that his activities of daily living are not limited 
by his lumbar spine disability, although, because of his low 
back pain, he is unable to do household and yard chores, 
drive for long distances, and walk and run for exercise.  It 
is unclear the degree to which pain has caused impairment of 
his occupation as a police officer, although he reported 
working as one as recently as 2006.  Also, as mentioned, 
there was limitation of motion in his lumbar spine due to 
pain, on both forward flexion and backward extension.  But 
the ranges of motion listed in these directions seemed to 
take this into account, so any resulting functional loss is 
adequately represented in the 10 percent rating currently 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.  

The veteran's service-connected low back disability is not 
manifested by the symptomatology required for a higher 20 
percent disability rating, let alone an even higher 
percentage rating.  In this regard, there is no evidence of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warranting an even higher 40 percent 
evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine warranting a still higher 50 percent 
evaluation; or unfavorable ankylosis of the entire spine 
warranting the highest possible 100 percent evaluation.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)].  See, too, 38 C.F.R. § 4.71a, Note (5).  
Because the veteran is able to move his low back in every 
direction, albeit with pain on forward flexion and backward 
extension, by definition, it is not immobile and, therefore, 
not ankylosed.

So a higher rating is not warranted under Diagnostic Codes 
5021-5237, for lumbar myositis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5021-5237.  Significantly, the Board has 
considered other disability ratings under the rating 
criteria, which are to be rated using the General Formula.  
However, as noted above, the veteran's disability does not 
warrant a higher rating under the General Formula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 
5240, 5241, 5242 (2007).

As mentioned, for purposes of assigning evaluations under 
Diagnostic Code 5243, an "incapacitating episode" is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula, Note 1 (2007).  Here, though, 
there is no evidence of record indicating the veteran has 
ever had an incapacitating episode due to his low back 
disability.  Even assuming, as reported to the September 2006 
VA examiner, that he has been given a medical certificate for 
work absences on several occasions for three to four days 
each due to his back pain, he still has not shown that he was 
prescribed bed rest by a physician such as is needed to 
definitionally constitute an incapacitating episode.  He even 
admitted to the examiner that he had not been prescribed bed 
rest or hospitalization due to his back pain.  Therefore, 
the Formula does not apply.

Since the veteran's lumbar spine disability has never been 
more than 10-percent disabling at any time since April 20, 
2005, the effective date of service connection for his lumbar 
myositis, the Board cannot "stage" this rating.  Fenderson, 
12 Vet. App at 125-26.  

As the preponderance of the evidence is against the veteran's 
claim for an initial disability rating higher than 10 percent 
for his service-connected lumbar myositis, the "benefit-of-
the-doubt" rule is not applicable, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



C.  Consideration of a Separate Rating for Radiculopathy or 
Sciatic Neuropathy

The veteran reports sharp radiating pain from his lumbar 
spine disability across the upper back and at times the neck.  
See September 2006 VA examination report.  Despite these 
assertions, there is a lack of objective medical evidence in 
the record confirming a finding of neuropathy.  In fact, the 
veteran, himself, denies experiencing numbness or electric-
type pain in his upper or lower extremities.  The September 
2006 VA examiner found no objective sign of radiculopathy or 
other radiation of pain, no muscle weakness bilaterally (5/5 
muscle strength test), normal muscle tone of the upper and 
lower extremities, normal reflexes (2+), no sensory problems, 
negative straight leg raise test, and negative Spurling test.  
See 38 C.F.R. § 4.124a; 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  

D.  Consideration of Extra-Schedular Evaluation

Finally, the Board finds that the evidence does not reflect 
exceptional or unusual circumstances to warrant referring 
this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's disability markedly interferes with his 
ability to work, meaning above and beyond that contemplated 
by his schedular rating for his disability.  See also 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Importantly, he appears 
to have been able to work as a police officer in Guantanamo 
Bay, at least till recently.  Relatedly, he has not submitted 
competent evidence showing he is on a nonpaid status, as 
reported to the September 2006 VA examiner, especially to the 
extent that his work disability was due to his service-
connected low back disability.



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
has primarily - if not exclusively, been on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96.


ORDER

The claim for service connection for a bilateral eye disorder 
is denied.

The claim for an initial rating higher than 10 percent for 
the low back disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


